PER CURIAM.
T.P., a juvenile, petitions for a writ of habeas corpus, contending that he is being unlawfully detained in secure detention despite a risk assessment instrument score of nine points, and that he does not otherwise satisfy the requisites for secure detention. See §§ 985.213.-215, Fla. Stat. (2005). Having considered the State’s response, we find that this matter is controlled by the holding in P.A.J. v. Gnat, 684 So.2d 310 (Fla. 1st DCA 1996). As we said in T.D.S. v. State, 922 So.2d 346, 347 (Fla. 5th DCA 2006), “[w]e sympathize with the trial judge’s frustration that there often seems to be no consequences ... in the juvenile system.... However, ... the Legislature provided in section 985.214(l)(d) that a court is prohibited from placing a child in secure detention care ‘[d]ue to a lack of more appropriate facilities.’ ”
Accordingly, the petition for writ of ha-beas corpus is granted and T.P. shall be released immediately from secure detention.
PETITION GRANTED.
ORFINGER, MONACO and TORPY, JJ., concur.